DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/12/2022 has been entered.

Status of Claims
Claims 1, 78 and 80-81 are currently amended. Claims 51-76 have been canceled. Claims 1-50 and 78-81 are pending, with claims 15-19 and 40-44 withdrawn from consideration for being drawn to a non-elected invention and/or species.

Objections/Rejections Withdrawn
Replacement sheets for Figures 30 and 31 were received on 09/12/2022. These drawings are acceptable. The objections to the drawings have been withdrawn. Rejections of claims under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: "wherein the digital computing device initiates a zeroing…" should be amended within the scope of "wherein the digital computing device is configured to initiate a zeroing… " for consistency with the remaining recited limitations. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 23-24, 26, 48-49, 78 and 80 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitation "wherein the digital computing device initiates a zeroing status function to determine whether the pressure sensor is exposed to stable ambient pressure, wherein the digital computing device is configured to perform the zeroing function to determine an observation of atmospheric pressure without the use of data from another analog sensor" is indefinite. Applicant appears to use "zeroing function" to refer to observing or determining an observation of atmospheric pressure obtained prior to insertion of the sensor into the patient (pg. 16; pg. 82, lines 6-16; etc.) (i.e., one step of Fig. 31, previously labeled 3109). However, claim 1 recites the zeroing function is initiated/performed both "to determine whether the pressure sensor is exposed to stable ambient pressure" and "to determine an observation of atmospheric pressure. Accordingly, the scope of a "zeroing function" is unclear. Specifically, it is unclear if the limitation is meant to refer to a single step of the disclosed zeroing process (of Figure 31), all of the steps, some combination of these steps, etc. Additionally, it is unclear what relationship, if any, there is between the two steps initiated/performed by the zeroing function in the claim. Specifically, there is no clear indication in the claim that the determination of whether the pressure sensor is exposed to stable ambient pressure is used for any purpose.
Regarding claims 23-24 and claims dependent thereon, the limitations "wherein said analog sensor A/D converter is replicated to permit multichannel input data collection from a plurality of pressure sensors," "said bridge excitation converter and said bridge sense D/A converter are replicated," etc. are indefinite. Specifically, the use of the language "is/are replaced" in a system claim is unclear. Is this an intended use of the system, or is the limitation intended to indicate the analog sensor A/D converter comprises a plurality of A/D converters configured to permit multichannel input data collection from a plurality of pressure sensors, the bridge excitation converter comprises a plurality of bridge excitation converters, etc.? 
Regarding claim 26 and claims dependent thereon, there is insufficient antecedent basis for the limitations "the zeroing function" and "the pressure sensor" in the claims. Additionally, the limitations "initiating the zeroing function if there is stable ambient pressure to determine an observation of atmospheric pressure from said pressure sensor, wherein the zeroing function uses data input from the pressure sensor, and wherein the zeroing function is performed without the use of any data from another analog sensor, prior to insertion of the pressure sensor into a patient" are indefinite. As noted above with respect to claim 1, the scope of "the zeroing function" is not clear, as Applicant appears to use the term to mean both the overall process of Figure 31 (or multiple steps thereof) and just one step of that process. Additionally, it is unclear if/how the limitations or conditions "if there is stable ambient pressure to determine an observation of atmospheric pressure from said pressure sensor" and "prior to insertion of the pressure sensor into a patient" relate to one another. 
Regarding claims 48-49 and claims dependent thereon, the limitations "producing a data collection with a replicated analog sensor A/D converter, wherein the replicated analog sensor A/D converter is configured to permit multichannel input from a plurality of pressure sensors" and the comparable limitations of claim 49 are indefinite. These limitations do not clearly refer back to any previously-recited elements used in the method, such that it is unclear what A/D converter, a bridge excitation converter, etc. is being replaced and additionally unclear how the previously-recited pressure sensor relates to the plurality of pressure sensors of claims 48 and 49, if at all. 
Regarding claim 78 and claims dependent thereon, the limitation "wherein said observation of atmospheric pressure is retrieved from said non-volatile memory after said zeroing function has determined that the pressure sensor is not exposed to stable ambient pressure" is indefinite. It is unclear in what manner the same zeroing function (i.e., said zeroing function) can both determine an observation of atmospheric pressure as recited in claim 1 and determine that the pressure sensor is not exposed to stable ambient pressure, as Applicant only appears to disclose an observation of atmospheric pressure is determined/calculated when it is established that the pressure sensor is exposed to atmospheric pressure. 
Regarding claim 80 and claims dependent thereon, the limitation "retrieving said individual correction value stored in said non-volatile memory with said digital computing device after said zeroing function has determined the pressure sensor is not exposed to stable ambient pressure" is indefinite, as claim 26 recites the zeroing function is initiated if there is stable ambient pressure to determine an observation of atmospheric pressure from said pressure sensor. It is unclear in what manner the same zero function is/can be initiated in response to two mutually exclusive conditions. Additionally, claim 26 does not indicate determining whether or not the pressure sensor is exposed to stable ambient temperature is part of the zeroing function, but rather recites the zeroing function is initiated in response to a particular result of such a determination. 
With respect to claim 78 and 80, as noted in related application 14/553,922, to the best of the examiner's understanding, Applicant is attempting to claim what happens when a determination is made that the sensor has not yet been inserted in a patient (i.e., exposed to atmospheric pressure) in the independent claims and what happens when a determination is made that the sensor has been inserted in a patient (i.e., not exposed to atmospheric pressure) in claims 78 and 80. If this is consistent with Applicant's intention, the claims should be amended to more clearly reflect this intention. One point of confusion is the "zeroing function" both determining an observation of atmospheric pressure and "said zeroing function" (i.e., the previously-recited zero function) also being performed when a mutually exclusive condition is met, as discussed above, when what is disclosed is actually two different "functions" being performed when each condition is met. Specifically, Applicant discloses when a determination is made that the sensor is exposed to atmospheric pressure, a current zero value is observed and stored for compensation, and when a determination is made that the sensor is not exposed to atmospheric pressure/already inserted within a patient, a pre-zero value is retrieved from memory and used for compensation (e.g., Fig. 31). Amendments commensurate in scope with this disclosure would overcome the above-noted rejections of claims 78 and 80 (and claims dependent thereon). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 80 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 80 and claims dependent thereon, the limitation "retrieving said individual correction value stored in said non-volatile memory with said digital computing device after said zeroing function has determined the pressure sensor is not exposed to stable ambient pressure" lacks support in the application as filed. Figure 31 and the corresponding description indicates a "pre-zero," or previously determined observation of zero/atmospheric pressure, if one exists, can be retrieved from memory when the pressure sensor is determined to not be exposed to stable ambient pressure. There is no disclosure of retrieving an "individual correction value" as defined by the claim when this same condition is met. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8-11, 21-22, 25 and 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0112274 A1 (previously cited, Heitzmann) in view of US 2004/0082866 A1 (previously cited, Mott), and US 2011/0071407 A1 (previously cited, Hübinette). 
Regarding claims 1, 8, 11 and 21-22, Heitzmann teaches/suggests a transducer interface system having an invasive arterial blood pressure sensor (Fig. 1, transducer 106), the interface system comprising: 
an analog sensor A/D converter in communication with the pressure sensor through a signal conditioner (Fig. 1, portable units 102, 104), wherein said signal conditioner is in communication with said pressure sensor through a connector (Fig. 1, pressure transducer 106 connected to portable unit 102), wherein the analog sensor A/D converter is configured to sample an analog signal from said analog sensor and convert said analog signal to a digital sensor value (Fig. 2, A/D converter 122; ¶ [0035] analog to digital converter 122 produces a digital value based on both the amplified and filtered output voltage 142 and the original excitation voltage 140), wherein the analog sensor comprises a connector coupled to said digital computing device (e.g., Figs. 1, 2, etc., where transducer 106 is connected to unit 102);
a digital computing device in communication with the pressure sensor and the analog sensor A/D converter (Fig. 2, unit 102 including microcontroller 132);
a bridge sense D/A converter (Fig. 3, DA converter circuit 180) in communication with the digital computing device and configured to convert a digital sensor value to an analog compensated sensor value (¶ [0045] where D/A converter circuit 180 outputs a differential current that is proportionally lower than the referenced power voltage value, based on the value of the digital pressure value);
a bridge excitation converter (Fig. 3, conditioning circuit 186) configured to convert a Wheatstone bridge excitation signal to a bridge excitation value usable to scale the analog compensated sensor value to form a converted analog Wheatstone Bridge sense signal (¶ [0043] conditioning circuit 186 accepts the excitation signal 147 and conditions said signal appropriately to be used by the multiplying DA converter circuit 180 and the active bridge drive circuit 181, then supplies these circuits 180 and 181 with the conditioned power signal; ¶ [0047] where the proportioned reference analog signal is supplied to the active bridge drive circuit 181 which creates a voltage bridge that drives the synthetic bridge 183 to produce the final simulated transducer signal 150; ¶ [0050]; etc.); 
a first output configured to transmit the digital compensated sensor value (Fig. 2, RF transceiver 128 transmits a data packet including pressure sensor data via antenna 116); and 
a second output configured to transmit the converted analog Wheatstone bridge sensor signal (Fig. 3, where simulated transducer signal 150 is communicated to PCM via a monitor cable). 
Heitzmann discloses the system comprises a first output configured to transmit the digital compensated sensor value, as noted above. Alternatively/Additionally, Hübinette teaches/suggests an interface system (control unit and/or communication interface) comprising a second output configured to transmit a sensor value(s) to a conventional monitor (central monitoring device); and a first output configured to transmit/stream a sensor value(s) via a hardwired or wireless serial interface to a secondary, remote computer and/or display system (i.e., separate from a PCM, central monitoring location, etc.) (Figs. 4-8, where the interface, i.e., control unit and/or communication interface, may communicate with the receiver using either a wired or wireless connection; ¶ [0037] where the receiver is used to analyze data received from one or both sensors and thereafter display data to the user). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Heitzmann with the first output being configured to transmit the digital compensated sensor value (i.e., to a secondary device or computer) as taught/suggested by Hübinette in order to permit an additional device(s) to receive pressure information in parallel with the PCM for display, further analysis, storage, etc., without requiring recalibration of the pressure monitoring system, reconnecting of cables, etc. (Hübinette, ¶ [0015]).
Heitzmann as modified does not teach the system further comprises a non-volatile memory storing gauge factors specific to the pressure sensor or the digital computing device is configured to apply an individual correction value(s) to the digital sensor value to produce a digital compensated sensor value, or the digital computing device is configured to initiate a zeroing function to determine whether the pressure sensor is exposed to stable ambient pressure; perform the zeroing function to determine an observation of atmospheric pressure without the use of data from another analog sensor; assign the pressure sensor an individual correction value based on the transducer-specific gauge factors and the observation of atmospheric pressure, and apply the individual correction value to the digital sensor value to produce a digital compensated sensor value. 
Mott teaches/suggests a system comprising an invasive arterial blood pressure sensor (guide wire-mounted pressure sensor 60) coupled to a connector (connector 58 and corresponding static cable 59); a non-volatile memory comprises an EEPROM storing transducer-specific gauge factors specific to the pressure sensor (¶ [0046] EEPROM that stores a set of values relating to characteristics of a mounted sensor); and a digital computing device (microcontroller 140), wherein the digital computing device is configured to: initiate a zeroing function to determine whether the pressure sensor is exposed to stable ambient pressure and determine an observation of atmospheric pressure without the use of data from another analog sensor (¶¶ [0109]-[0110] auto zero executed by a signal conditioning device 50 in response to initially sensing a guide wire being attached to the signal conditioning device 50, wherein the microcontroller also checks for a varying input signal symptomatic of a guide wire sensor being placed prematurely within a body); assign the pressure sensor an individual correction value based on the transducer-specific gauge factors and the observation of atmospheric pressure and apply the individual correction value to produce a digital compensated sensor value (¶ [0104] where after reading the characterization data from the EEPROM, the signal conditioning device 50 applies the provided calibration information to its conditioning circuitry; ¶ [0125] where the observation of atmospheric pressure is subtracted from sensor readings). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Heitzmann to further comprise a non-volatile memory storing transducer-specific gauge factors specific to the pressure sensor, wherein the digital computing device is further configured to initiate a zeroing function to determine whether the pressure sensor is exposed to stable ambient pressure; perform the zeroing function to determine an observation of atmospheric pressure without the use of data from another analog sensor; assign the pressure sensor an individual correction value based on the transducer-specific gauge factors and the observation of atmospheric pressure, and apply the individual correction value to produce a digital compensated sensor value as taught and/or suggested by Mott in order to calibrate the sensor to a particular environment of use (Mott, ¶¶ [0106]-[0121] and account/compensate for characteristics specific to the transducer, thereby providing accurate pressure sensor readings (Mott, ¶ [0052]). 
Mott (or Heitzmann as modified thereby) does not expressly teach the digital computing device is configured to apply the individual correction value to the digital sensor value to produce the digital compensated sensor value. Rather, Mott appears to illustrate the analog sensor data is compensated/corrected, then converted to a digital value, resulting in a digital compensated sensor value. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Heitzmann with first converting the sensor data to a digital value then applying the correction factor because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses "raw" sensor data can be compensated by the calibration/correction information (e.g., pg. 37, lines 26-30). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with compensating analog data and subsequently converting the compensated analog data to digital data because either arrangement results in outputting a digital compensated (i.e., more accurate) sensor value. 
Regarding claim 9, Heitzmann as modified teaches/suggests said analog Wheatstone Bridge excitation signal is generated by a patient care monitor (PCM) (¶ [0040] monitor excitation signal 147 is produced by the vital signs monitor 108). 
Regarding claim 10, Heitzmann as modified teaches/suggests said analog Wheatstone Bridge sense signal is displayed using a patient care monitor (¶ [0051] where monitor 108 displays the pressure reading from the simulated transducer signal 150). 
Regarding claim 25, Heitzmann as modified teaches/suggests said analog compensated sensor value is scaled by converting said bridge excitation value from analog to digital using said analog sensor A/D converter to produce a digital bridge excitation value and combining said digital bridge excitation value with said digital compensated sensor value to generate said analog Wheatstone Bridge sense signal (¶ [0050]). 
Regarding claim 77, Heitzmann as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach said observation of atmospheric pressure is stored in the non-volatile memory.
However, Mott discloses observation of atmospheric pressure is utilized to compensate each pressure reading (¶ [0125]), reasonably suggesting the reference/zero pressure determined during zeroing is or should be stored at least until the pressure sensor is re-connected/re-zeroed in order to facilitate applying this compensation to each reading. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Heitzmann with said observation of atmospheric pressure is stored in the non-volatile memory in order to facilitate applying the zero/reference pressure compensation to each reading during the running mode (Mott, ¶ [0125]). 

Claim(s) 2-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Hübinette and Mott as applied to claim(s) 1 above, and further in view of "Fiber Optic Measurement System/Fiber Optic Blood Pressure Sensors Instructional Manual" (previously cited, hereinafter "WPI").
Regarding claims 2-6, Heitzmann as modified teaches/suggests the limitation of claim 1, as discussed above, and further teaches/suggests the pressure sensor is associated with a medical device, such as a catheter (¶ [0029]), but does not teach the pressure sensor comprises a fiber optic, or Fabry-Perot, pressure sensor located within/at a distal end of a medical device. 
WPI teaches/suggests a similar system/method comprising an analog sensor comprising a fiber optic/Fabry-Perot pressure sensor positioned within a medical device and proximal to the distal end of said medical device, such as a catheter (Figs. 1-2, 6, etc.; pg. 3, where a small cavity is embedded in the sensor tip and blood pressure is measured by observing the changes in length of the cavity by way of an optical signal conditioner using a measurement scheme based on white light interferometry, wherein sensing light is transmitted to and reflected back from the detecting diaphragm and cavity of the sensor tip via an optical fiber, consistent with Applicant's description of a Fabry-Perot pressure sensor, e.g., pg. 39, lines 11-21). WPI further discloses the sensor output is similarly compensated with calibration factors and an observation of atmospheric pressure (pg. 3, the FOMS instrument captures the calibration parameters and a user-established zero-reference point and adjusts automatically to deliver precise pressure measurement data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the analog pressure sensor comprising a fiber optic, such as a Fabry-Perot, pressure sensor located within/at a distal end of a medical device, such as a catheter, as taught/suggested by WPI in order to facilitate acquiring pressure measurements that are not subject to the physical artifacts typically associated with similar invasive blood pressure measurement sensors/techniques utilizing an external transducer (WPI, pg. 2) and/or as a simple substitution of one known optical pressure sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B). 

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Hübinette and Mott as applied to claim(s) 1 above, and further in view of WPI and US 2010/0234698 A1 (previously cited, Manstrom).
Regarding claim 7, Heitzmann as modified teaches/suggests the limitations of claim 1, but does not teach said pressure sensor comprises a plurality of Fabry-Perot pressure sensors located within a medical device, said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure.
As discussed above with respect to claims 3-6, it would have been obvious to modify the system of Heitzmann with the analog sensor comprising a Fabry-Perot pressure sensor located within a catheter in view of the disclosure of WPI. 
Heitzmann as modified does not teach the pressure sensor comprises a plurality of the above-noted sensors. However, Manstrom teaches/suggests a system comprising a plurality of pressure sensors positioned in/on a medical device including a catheter (Fig. 2, sensors 240, 242). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the analog pressure sensor comprising a plurality of pressure sensors, such as Fabry-Perot sensors, located within a medical device as taught/suggested by Manstrom in order to facilitate the determination of additional cardiovascular parameters (e.g., FFR) without requiring the medical device be repositioned (Manstrom, ¶ [0052]).

Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Hübinette and Mott as applied to claim(s) 1 above, and further in view of US 2012/0238869 A1 (previously cited, Schmitt).
Regarding claim 12, Heitzmann as modified teaches/suggests the limitation of claim 1, as discussed above, but does not teach said non-volatile memory comprises a RFID tag memory.
Schmitt teaches/suggests an analog sensor ccomprising a non-volatile, RFID tag memory storing calibration data (¶ [0057] encoded electrical or optical tag, such as a RFID tag, where the tag comprises encoded factory calibration data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the non-volatile memory comprising an RFID tag memory as taught and/or suggested by Schmitt as a simple substitution of one known non-volatile memory type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Hübinette and Mott as applied to claim(s) 1 above, and further in view of US 4,901,735 A (previously cited, von Berg) and US 2007/0088223 A1 (previously cited, Mann).
Regarding claim 13, Heitzmann as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach a digital computing device is configured to notify an operator of the need for re-initiation of said zero function if said connector becomes uncoupled from said digital computing device and recoupled to said digital computing device.
von Berg teaches/suggests if said pressure sensor connector becomes uncoupled from a digital computing device and recoupled to a digital computing device while an analog sensor remains within said patient, re-zeroing may be required (col. 2, lines 12-39). 
Mann teaches/suggests a digital computing device configured to notify an operator of the need for re-initiation of said zero function (re-zero) (¶ [0058] where a patient and/or doctor are notified that a re-calibration is required). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with a digital computing device being configured to notify an operator of the need for re-initiation of said zero function as taught/suggested by Mann if the pressure sensor connector becomes uncoupled from the digital computing device and recoupled to said digital computing device in order to permit an operator to initiate a new zero function after a disturbance (von Berg, col. 2, lines 12-39).

Claim(s) 14 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Hübinette and Mott as applied to claim(s) 1 above, and further in view of Manstrom.
Regarding claim 14 and 20, Heitzmann as modified teaches/suggests the limitations of claim 1, and further teaches/suggests said digital compensated sensor value is transmitted to a display device, e.g., device having a visual status indicator (Hübinette, ¶ [0037] receiver used to analyze the data received and thereafter display data to the user), as discussed above. Heitzmann does not expressly teach the display device/visual status indicator displays/indicates systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values computed from an analysis of a plurality of said digital compensated sensor values. 
Manstrom teaches/suggests a system/method comprising a display device or visual status indicator (e.g., Fig. 17, screen 1702), the method comprising transmitting a digital sensor value(s) to said display device/visual status indicator that indicates/displays systolic blood pressure (Fig. 17, systolic blood pressure measurement 1708), diastolic blood pressure (Fig. 17, and diastolic blood pressure measurement 1710), mean blood pressure (Fig. 17, average systolic and diastolic blood pressure measurements 1712), and/or heart rate values that are computed from an analysis of a plurality of said digital sensor values. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the display device, or visual status indicator thereof, indicating/displaying systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values that are computed from an analysis of a plurality of said digital sensor values as taught/suggested by Manstrom in order to provide an alternative/additional visual indication of the measured pressure in various forms, thereby permitting a user, such as a clinician, to view and record information of interest (Manstrom, ¶ [0117], ¶ [0119], etc.).

Claim(s) 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Hübinette and Mott as applied to claim(s) 1 above, and further in view of US 5,482,049 A (previously cited, Addiss).
Regarding claims 23 and 24, Heitzmann as modified teaches/suggests the limitations of claim 1, but does not teach each component of the interface system is replicated and/or multiplexed to permit multichannel data collection or the computing device comprises multiple digital inputs to enable input processing of data received from said replicated analog sensor A/D converter and multiple digital outputs to enable output processing of data to said replicated bridge sense D/A converter. 
Addiss discloses/suggests measuring a plurality of blood pressures simultaneously at various locations in the blood circulatory system of the patient with a plurality of analog sensors (Fig. 1; col. 1, lines 12-23). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with each component of the interface system (analog sensor A/D converter, bridge excitation converter, bridge sense D/A converter, etc.) being replicated and/or multiplexed to permit multichannel data collection and the digital computing device comprises multiple digital inputs and outputs to enable input processing of data received from said replicated analog sensor A/D converter and multiple digital outputs to enable output processing of data to said replicated bridge sense D/A converter in order to facilitate measuring a plurality of blood pressure values simultaneously at various locations in the circulatory system of the patient with a plurality of analog sensors (Addiss, col. 1, lines 12-23). 

Claim(s) 26, 33-36 and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Mott.
Regarding claims 26, 33 and 36, Heitzmann teaches/suggests a transducer interface method comprising: 
coupling an analog pressure sensor for invasively measuring arterial blood pressure (Fig. 1, transducer 106) to a digital computing device (e.g., Figs. 1, 2, etc., where transducer 106 is connected to unit 102)
producing a digital sensor output value from an output signal sampled from the pressure sensor indicative of pressure within a patient (¶ [0035] analog to digital converter 122 produces a digital value based on both the amplified and filtered output voltage 142 and the original excitation voltage 140); 
generating a bridge excitation value from an analog Wheatstone bridge excitation signal (¶ [0043] conditioning circuit 186 accepts the excitation signal 147 and conditions said signal appropriately to be used by the multiplying DA converter circuit 180 and the active bridge drive circuit 181, then supplies these circuits 180 and 181 with the conditioned power signal); and
generating an analog compensated sensor value from the digital sensor output value and electrically scaling said analog compensated sensor value by said bridge excitation value to produce a converted analog Wheatstone bridge sense signal for display by a patient care monitor (¶ [0045] where D/A converter circuit 180 outputs a differential current that is proportionally lower than the referenced power voltage value, based on the value of the digital pressure value; ¶ [0047] where the proportioned reference analog signal is supplied to the active bridge drive circuit 181 which creates a voltage bridge that drives the synthetic bridge 183 to produce the final simulated transducer signal 150; ¶ [0050]).
Heitzmann does not teach expressly teach the pressure sensor is inserted within the patient. Rather, Heitzmann discloses a fluid-filled catheter is inserted into a patient and in communication with an externally-disposed pressure sensor. Heitzmann additionally does not disclose the method further comprises initiating the zeroing function if there is stable ambient pressure to determine an observation of atmospheric pressure from said pressure sensor, wherein the zeroing function uses data input from the pressure sensor, and wherein the zeroing function is performed without the use of any data from another analog sensor, prior to insertion of the pressure sensor into a patient; assigning said pressure sensor an individual correction value based on a specific gauge factors read from said pressure sensor and said observation of atmospheric pressure from said pressure sensor; storing said individual correction value on a non-volatile memory; and applying the individual correction value to said digital sensor output value to produce a digital compensated sensor value.
Mott teaches/suggests a method comprising: initiating a zeroing function if there is stable ambient pressure to determine an observation of atmospheric pressure from said pressure sensor (¶ [0110] during an auto zero routine, microcontroller checks for a varying input signal symptomatic of a guide wire sensor being placed prematurely within a body), wherein the zeroing function uses data input from the pressure sensor and without the use of any data from another analog sensor (¶ [0108] where auto zeroing establishes the currently sensed pressure as the zero, or reference, pressure), prior to insertion of the pressure sensor into a patient (e.g., ¶ [0110] where insertion of the sensor is premature before auto zeroing); assigning said pressure sensor an individual correction value based on a specific gauge factors read from said pressure sensor and said observation of atmospheric pressure from said pressure sensor and applying said individual correction value to an output signal sampled from the pressure sensor while inserted within said patient to produce a digital compensated sensor value (¶ [0104] where after reading the characterization data from the EEPROM, the signal conditioning device 50 applies the provided calibration information to its conditioning circuitry, wherein default values are modifiable during start up; ¶ [0125] where the observation of atmospheric pressure is subtracted from sensor readings). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Heitzmann with the pressure sensor being configured to be positioned within the patient as taught/suggested by Mott as a simple substitution of one invasive arterial blood pressure sensor for another to yield no more than predictable results. See MPEP 2143(I)(B). Also, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann to further comprise initiating the zeroing function if there is stable ambient pressure to determine an observation of atmospheric pressure from said pressure sensor, wherein the zeroing function uses data input from the pressure sensor, and wherein the zeroing function is performed without the use of any data from another analog sensor, prior to insertion of the pressure sensor into a patient; assigning said pressure sensor an individual correction value based on a specific gauge factors read from said pressure sensor and said observation of atmospheric pressure from said pressure sensor; and applying the individual correction value to said digital sensor output value to produce a digital compensated sensor value as taught/suggested by Mott in order to calibrate the sensor to a particular environment (Mott, ¶¶ [0106]-[0121] and account/compensate for characteristics specific to the transducer, thereby providing accurate pressure sensor readings (Mott, ¶ [0052]).
Heitzmann as modified does not expressly teach storing said individual correction value on a non-volatile memory. However, Mott discloses the system comprises a non-volatile memory, such as EEPROM, for storing sensor-specific gauge factors including at least one factor that is modifiable (¶ [0104]) and further discloses the sensor-specific gauge factors and observation of atmospheric pressure are utilized to compensate each pressure reading (¶ [0125]), reasonably suggesting the factors determined during start up and zeroing (e.g., offset and refence pressure) are or should be stored at least until the pressure sensor is re-connected and/or re-zeroed in order to facilitate applying these factors/compensations to each reading. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Heitzmann with storing said individual correction value (i.e., sensor-specific calibration factors and zero/reference pressure) on the disclosed non-volatile memory in order to facilitate applying these factors/compensations to each reading during the running mode (Mott, ¶ [0125]). 
Lastly, Mott (or Heitzmann as modified thereby) does not expressly teach applying the individual correction value to the digital sensor value to produce the digital compensated sensor value. Rather, Mott appears to illustrate the analog sensor data is compensated/corrected, then converted to a digital value, resulting in a digital compensated sensor value. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Heitzmann with first converting the sensor data to a digital value then applying the correction factor(s) because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses "raw" sensor data can be compensated by the calibration and/or correction information (e.g., pg. 37, lines 26-30). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with compensating analog data and subsequently converting the compensated analog data to digital data because either arrangement results in outputting a digital compensated (i.e., more accurate) sensor value. 
Regarding claim 34, Heitzmann as modified teaches/suggests said analog Wheatstone Bridge excitation signal is generated by a patient care monitor (PCM) (¶ [0040] monitor excitation signal 147 is produced by the vital signs monitor 108). 
Regarding claim 35, Heitzmann as modified teaches/suggests said analog Wheatstone Bridge sense signal is displayed using a patient care monitor (¶ [0051] where monitor 108 displays the pressure reading from the simulated transducer signal 150). 
Regarding claim 50, Heitzmann as modified teaches/suggests said electrical scaling of said analog compensated sensor value is accomplished by converting said bridge excitation value from analog to digital using an A/D converter to produce a digital bridge excitation value and combining said digital bridge excitation value with said digital compensated sensor value to generate said analog Wheatstone Bridge sense signal (¶ [0050]). 

Claim(s) 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Mott as applied to claim(s) 26 above, and further in view of WPI.
Regarding claims 27-31, Heitzmann as modified teaches/suggests the limitation of claim 26, as discussed above, and further teaches/suggests the pressure sensor is associated with a medical device, such as a catheter (¶ [0029]), but does not teach the pressure sensor comprises a fiber optic, or Fabry-Perot, pressure sensor located within/at a distal end of a medical device. 
WPI teaches/suggests a similar system/method comprising an analog sensor comprising a fiber optic/Fabry-Perot pressure sensor positioned within a medical device and proximal to the distal end of said medical device, such as a catheter (Figs. 1-2, 6, etc.; pg. 3, where a small cavity is embedded in the sensor tip and blood pressure is measured by observing the changes in length of the cavity by way of an optical signal conditioner using a measurement scheme based on white light interferometry, wherein sensing light is transmitted to and reflected back from the detecting diaphragm and cavity of the sensor tip via an optical fiber, consistent with Applicant's description of a Fabry-Perot pressure sensor, e.g., pg. 39, lines 11-21). WPI further discloses the sensor output is similarly compensated with calibration factors and an observation of atmospheric pressure (pg. 3, the FOMS instrument captures the calibration parameters and a user-established zero-reference point and adjusts automatically to deliver precise pressure measurement data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the pressure sensor comprising a fiber optic, such as a Fabry-Perot, pressure sensor located within/at a distal end of a medical device, such as a catheter, as taught/suggested by WPI in order to facilitate acquiring pressure measurements that are not subject to the physical artifacts typically associated with similar invasive blood pressure measurement sensors/techniques utilizing an external transducer (WPI, pg. 2) and/or as a simple substitution of one known optical pressure sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B). 

Claim(s) 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Mott as applied to claim(s) 26 above, and further in view of WPI and Manstrom.
Regarding claim 32, Heitzmann as modified teaches/suggests the limitations of claim 26, but does not teach said pressure sensor comprises a plurality of Fabry-Perot pressure sensors located within a medical device, said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure.
As discussed above with respect to claims 27-31, it would have been obvious to modify the system of Heitzmann with the analog sensor comprising a Fabry-Perot pressure sensor located within a catheter in view of the disclosure of WPI. 
Heitzmann as modified does not teach the pressure sensor comprises a plurality of the above-noted sensors. However, Manstrom teaches/suggests a system comprising a plurality of pressure sensors positioned in/on a medical device including a catheter (Fig. 2, sensors 240, 242). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the analog pressure sensor comprising a plurality of pressure sensors, such as Fabry-Perot sensors, located within a medical device as taught/suggested by Manstrom in order to facilitate the determination of additional cardiovascular parameters (e.g., FFR) without requiring the medical device be repositioned (Manstrom, ¶ [0052]).

Claim(s) 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Mott as applied to claim(s) 26 above, and further in view of Schmitt.
Regarding claim 37, Heitzmann as modified teaches/suggests the limitation of claim 26, as discussed above, but does not teach said non-volatile memory comprises a RFID tag memory.
Schmitt teaches/suggests an analog sensor comprising a fiber optic connector, wherein said fiber optic connector comprises a non-volatile, RFID tag memory storing gauge factors (¶ [0057] encoded electrical or optical tag, such as a RFID tag, where the tag comprises encoded factory calibration data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the non-volatile memory comprising an RFID tag memory as taught/suggested by Schmitt as a simple substitution of one known non-volatile memory type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Mott as applied to claim(s) 26 above, and further in view of von Berg and Mann.
Regarding claim 38, Heitzmann as modified teaches/suggests the limitations of claim 26, as discussed above, and further teaches/suggests a digital computing device coupled to the pressure sensor by a connector (e.g., Figs. 1, 2, etc., where transducer 106 is connected to unit 102), wherein the digital computing device is configured to initiate the zero function (Mott, ¶ [0109] auto zero executed by a signal conditioning device 50 in response to initially sensing a guide wire being attached to the signal conditioning device 50). Heitzmann as modified does not teach said digital computing device is configured to notify an operator of the need for re-initiation of said zero function (re-zero) if said fiber optic connector becomes uncoupled from said digital computing device and recoupled to said digital computing device.
von Berg teaches/suggests if said pressure sensor connector becomes uncoupled from a digital computing device and recoupled to a digital computing device, re-zeroing may be required (col. 2, lines 12-39). 
Mann teaches/suggests a digital computing device configured to notify an operator of the need for re-initiation of said zero function (re-zero) (¶ [0058] where a patient and/or doctor are notified that a re-calibration is required). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with said digital computing device being configured to notify an operator of the need for re-initiation of said zero function (re-zero) as taught/suggested by Mann if the pressure sensor connector becomes uncoupled from the digital computing device and recoupled to said digital computing device in order to permit an operator to initiate a new zero function after a disturbance (von Berg, col. 2, lines 12-39).

Claim(s) 39 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Mott as applied to claim(s) 26 above, and further in view of Hübinette and Manstrom.
Regarding claims 39 and 45, Heitzmann as modified teaches/suggests the limitations of claim 26, as discussed above, but does not expressly teach said digital compensated sensor value is transmitted to a display device that indicates systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values or to a visual status indicator, said visual status indicator displaying systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values that are computed from an analysis of a plurality of said digital compensated sensor values.
Hübinette teaches and/or suggests an interface system (control unit and/or communication interface) comprising a first output configured to transmit a sensor value(s) to a display device, i.e., a device comprising a visual status indicator (receiver; ¶ [0037] where the receiver is used to analyze data received from one or both sensors and thereafter display data to the user), and a second output configured to transmit a sensor value(s) to a conventional monitor (central monitoring device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with transmitting the digital compensated pressure value(s) to a display device or a visual status indicator as taught/suggested by Hübinette in order to permit an additional device(s) to receive compensated pressure information in parallel with the PCM for display, further analysis, storage, etc., without requiring recalibration of the pressure monitoring system, reconnecting of cables, etc. (Hübinette, ¶ [0015]).
Heitzmann as modified does not expressly teach the display device/visual status indicator displays/indicates systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values computed from an analysis of a plurality of said digital compensated sensor values. 
Manstrom teaches/suggests a system/method comprising a display device or visual status indicator (e.g., Fig. 17, screen 1702), the method comprising transmitting a digital sensor value(s) to said display device/visual status indicator that indicates/displays systolic blood pressure (Fig. 17, systolic blood pressure measurement 1708), diastolic blood pressure (Fig. 17, and diastolic blood pressure measurement 1710), mean blood pressure (Fig. 17, average systolic and diastolic blood pressure measurements 1712), and/or heart rate values that are computed from an analysis of a plurality of said digital sensor values. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the display device, or visual status indicator thereof, indicating/displaying systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values that are computed from an analysis of a plurality of said digital sensor values as taught/suggested by Manstrom in order to provide an alternative/additional visual indication of the measured pressure in various forms, thereby permitting a user, such as a clinician, to view and record information of interest (Manstrom, ¶ [0117], ¶ [0119], etc.).

Claim(s) 46 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Mott as applied to claim(s) 26 above, and further in view of Hübinette.
Regarding claims 46 and 47, Heitzmann as modified teaches/suggests the limitations of claim 26, as discussed above, but does not expressly teach said digital compensated sensor value is streamed via a hardwired or wireless serial interface to a remote computer system for analysis of said digital sensor value derived from said pressure sensor. 
Hübinette teaches and/or suggests an interface system (control unit and/or communication interface) comprising a first output configured to transmit a sensor value(s) to a remote computing and display system (receiver; ¶ [0037] where the receiver is used to analyze data received from one or both sensors and thereafter display data to the user) and a second output configured to transmit a sensor value(s) to a conventional monitor (central monitoring device), wherein the digital compensated sensor value is streamed via a hardwired or wireless serial interface to said remote computer system for analysis of said digital sensor value from said pressure sensor (Hübinette, Figs. 4-8, where the interface, i.e., control unit and/or communication interface, may communicate with the receiver using either a wired or wireless connection).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the digital compensated sensor value being streamed via a hardwired or wireless serial interface to a remote computer system for analysis of said digital sensor value derived from said sensor as taught/suggested by Hübinette in order to permit an additional device(s) to receive compensated pressure information in parallel with the PCM for display, further analysis, storage, etc., without requiring recalibration of the pressure monitoring system, reconnecting of cables, etc. (Hübinette, ¶ [0015]).

Claim(s) 48 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Mott as applied to claim(s) 26 above, and further in view of Addiss.
Regarding claims 48 and 49, Heitzmann as modified teaches/suggests the limitations of claim 26, and further discloses producing the digital sensor output value is accomplished via an analog sensor A/D converter; generating the bridge excitation value is accomplished via a bridge excitation converter; generating the analog compensated sensor value is accomplished via a bridge sense D/A converter; etc. (see discussion of claim 1 above, for example), but does not teach producing a data collection with a replicated analog sensor A/D converter, wherein the replicated analog sensor A/D converter is configured to permit multichannel input from a plurality of pressure sensors; communicating the data collection to a digital computing device from the replicated analog sensor A/D converter, wherein the digital computing device comprises multi digital inputs; and processing the data collection with the digital computing device.
Addiss discloses/suggests measuring a plurality of blood pressures simultaneously at various locations in the blood circulatory system of the patient with a plurality of analog sensors (Fig. 1; col. 1, lines 12-23). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with producing a data collection with a replicated analog sensor A/D converter, wherein the replicated analog sensor A/D converter is configured to permit multichannel input from a plurality of pressure sensors; communicating the data collection to a digital computing device from the replicated analog sensor A/D converter, wherein the digital computing device comprises multi digital inputs (i.e., each component of an interface system configured to implement the method of claim 26 (analog sensor A/D converter, bridge excitation converter, bridge sense D/A converter, etc.) being replicated and/or multiplexed to permit multichannel data collection and the digital computing device comprising multiple digital inputs and outputs to enable input processing of data received from said replicated analog sensor A/D converter and multiple digital outputs); and processing the data collection with the digital computing device in order to measure a plurality of blood pressure values simultaneously at various locations in the circulatory system of the patient with a plurality of analog sensors (Addiss, col. 1, lines 12-23). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to the prior art rejections, Applicant submits, "Since Mott does not teach or suggest the observation of atmospheric pressure it cannot address that what the Examiner has cited it for. More specifically, Mott does not measure and/or observe atmospheric pressure as it is based on the worst case study per paragraph 0085 of Mott…Moreover, from the previous paragraph (0084), it is clear that the offset value referenced by the Examiner is pulled from one of the DAC and/or memory storage such as an EEPROM. There is no mention or suggestion of taking an observation or measure of atmospheric pressure. Furthermore, the auto zero routine first checks if the system has railed (i.e., hit a maximum value) to which it then makes adjustments, otherwise the system pulls information from multiple sources to verify the gain of the system but does not observe or measure atmospheric pressure" (Remarks, pg. 15). 
The examiner respectfully disagrees. Mott expressly discloses an auto-zeroing function is initiated to measure/observe atmospheric (outside the body) pressure (¶ [0108] "Auto zeroing establishes the currently sensed pressure as the zero, or reference, pressure. The output of the signal conditioning device on the cable 54 to the physiology monitor 52 is a voltage corresponding to the 0 mmHg level"). While the auto zeroing feature is disclosed as having two stages/phases, including a determination of whether an amplifier stage has railed, Mott further discloses a second stage in which pressure measurements are averaged to establish a zero/reference pressure (¶¶ [0109]-[0110]; ¶ [0125]). Mott further discloses this reference/zero pressure is applied to compensate or correct pressure readings made by the pressure sensor (¶ [0125]). Additionally, during the auto zeroing process, Mott discloses the system checks for a varying input signal symptomatic of a guide wire sensor being placed prematurely within a body (¶ [0110]). As Mott identifies placement of the sensor within the body as "premature" at this stage, Mott suggests establishing a reference pressure is conditional on the check indicating the sensor has not been placed in the body and/or attempting to establish a zero/reference pressure while the sensor is in the body would result in an error. 
Paragraph [0085] relates to an offset value. A zero/reference pressure and an offset are understood to be different values. For example, in paragraph [0121], Mott discloses after zeroing, an offset value can be modified. Additionally, though the examiner disagrees that offset and observation of atmospheric pressure are the same, as noted above, while Mott discloses a default offset value is stored in memory, Mott discloses the offset is modifiable (e.g., ¶ [0104]; ¶ [0121]), not merely pulled from memory as Applicant contends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791